Citation Nr: 0840239	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  95-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for 
hypoparathyroidism, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
August 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 10 percent disability rating for hypothyroidism.  The 
veteran testified before the Board in July 2001, November 
2004, and May 2005.  The Board remanded this claim for 
further development in December 2001.  

In a November 2005 decision, the Board continued a 10 percent 
rating for hypothyroidism and assigned a separate 10 percent 
rating for hypoparathyroidism.  The veteran appealed the 
Board decision to the United States Court of Appeals for 
Veterans Claims.  Pursuant to the Joint Motion for Partial 
Remand, a May 2007 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Partial Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

The issue of entitlement to service connection for 
fibromyalgia is the subject of a separate decision.


REMAND

Additional development is needed prior to further disposition 
of the claims.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the 
claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2007); Robinette v. Brown, 8 Vet. App. 69 (1995).  

In December 2001, the Board remanded the claim for an 
increased rating for hypothyroidism for a VA examination.  
The Board requested that the examiner set forth all symptoms 
that were associated with the veteran's post thyroidectomy 
with surgical hypoparathyroidism and hypothyroidism.  
Specifically, the Board asserted that the examiner should 
address whether the veteran experienced fatigability; 
constipation; mental sluggishness; muscular weakness; 
cardiovascular involvement; mental disturbance, to include 
dementia; slowing of thought; depression; bradycardia; 
sleepiness; marked neuromuscular excitability or paresthesias 
of the arms, legs, or circumoral area; cataracts; or evidence 
of increased cranial pressure.  

In the January 2003 report of examination, the examiner noted 
that the veteran complained of numbness and tingling in her 
hands and feet, occasional palpitations, and feeling tired, 
fatigued, and weak.  However, in forming the opinion, the 
examiner failed to address and discuss mental sluggishness, 
cardiovascular involvement, mental disturbance, depression, 
bradycardia, marked neuromuscular excitability, cataracts, or 
increased cranial pressure.  The examiner's failure to 
address and discuss all of the symptoms associated with the 
veteran's post thyroidectomy with surgical hypoparathyroidism 
and hypothyroidism rendered the January 2003 report of 
examination inadequate for rating purposes and failed to 
provide the opinion requested in the previous Board remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  As it remains 
unclear to the Board what the current level of severity is 
for the veteran's hypothyroidism and hypoparathyroidism, the 
Board finds that a remand for an additional opinion is 
necessary.  38 C.F.R. § 3.159(c)(4) (2007).   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the current 
severity of her hypothyroidism and 
hypoparathyroidism.  The examiner 
should specifically address whether the 
veteran experienced fatigability; 
constipation; mental sluggishness; 
muscular weakness; cardiovascular 
involvement; mental disturbance, to 
include dementia; slowing of thought; 
depression; bradycardia; sleepiness; 
marked neuromuscular excitability or 
paresthesias of the arms, legs, or 
circumoral area; cataracts; or evidence 
of increased cranial pressure.  The 
rationale for all opinions expressed 
should be provided.  The claims folder 
should reviewed by the examiner and the 
examination and the examination report 
should note that review.

2.  Then, readjudicate the claims.  If 
the decisions remain adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


